EXHIBIT 2.3 EXCHANGE AGENT AGREEMENT This Exchange Agent Agreement (the “Agreement”) is entered into as of January 2, 2009, between PLX Technology, Inc., a Delaware corporation (the “Purchaser”), Computershare, Inc., a Delaware Corporation (“Computershare”), and Computershare’s fully owned subsidiary Computershare Trust Company, N.A., a national banking association (the “Trust Company,” and together with Computershare, the “Exchange Agent”).Capitalized terms used but not defined herein have the meanings assigned to them in the Merger Agreement (as defined in the recital below).In the event of any conflict, discrepancy, or ambiguity between the terms and conditions contained in this Agreement and any schedules or attachments hereto, the terms and conditions contained in this Agreement shall take precedence WHEREAS, the Purchaser has agreed to acquire Oxford Semiconductor, Inc., a Delaware corporation (the “Target Company”), by means of a merger (the “Merger”) of Osprey Acquisition Sub, Inc., a Delaware corporation and wholly-owned subsidiary of the Purchaser (the “Merger Sub”), with and into the Target Company pursuant to an Agreement and Plan of Merger, dated as of December 15, 2008, as amended (the “Merger Agreement”), a copy of which is attached hereto as Exhibit A, among the Purchaser, the Merger Sub, the Target Company and VantagePoint Venture Partners IV (Q), L.P., in its capacity as the Stockholder Representative, pursuant to which the TargetCompany, as the “Surviving Company” of the Merger, will become a wholly-owned subsidiary of the Purchaser. WHEREAS, the Stockholders will receive as Merger Consideration their pro rata amount of the Share Consideration and Note, including Note Satisfaction Shares in the event that the stockholders of the Purchaser approve the Note Satisfaction. WHEREAS, the Trust Company is presently the Transfer Agent and Registrar for the
